   Case 2:13-cr-00073-MHT-SRW Document 202 Filed 11/20/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                CRIMINAL ACTION NO.
     v.                    )                   2:13cr73-MHT
                           )                       (WO)
OMARIOUS SHARUSSELL GREENE )


                                 ORDER

    This case is before the court on defendant Omarious

Sharussell Greene’s motion for home confinement due to

the spread of COVID-19 (doc. no. 191).                 For the reasons

explained below, it is ORDERED that motion is denied.

    To the extent Greene asks the court to order the

Bureau     of     Prisons   (BOP)     to    place       him   on    home

confinement,       the   court    cannot     grant      the   requested

relief.     The BOP has the sole authority to place a

prisoner in its home confinement program.                See de Jesus

v. Woods, No. 2:19-CV-121-WHA, 2019 WL 3326199, at *4

(M.D. Ala. June 21, 2019), report and recommendation

adopted,    No.    2:19-CV-121-WHA,        2019   WL    3323736    (M.D.

Ala. July 24, 2019).

    To the extent Greene seeks a reduction in sentence
   Case 2:13-cr-00073-MHT-SRW Document 202 Filed 11/20/20 Page 2 of 3




pursuant to 18 U.S.C. § 3582(c)(1), he has failed to

show    that   he   has   exhausted     administrative       remedies.

Section 3582(c)(1) authorizes a court to modify a term

of imprisonment in only certain limited circumstances.

It states:

       “[T]he court, upon motion of the Director of
       the Bureau of Prisons, or upon motion of the
       defendant   after   the   defendant   has   fully
       exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf or the lapse
       of 30 days from the receipt of such a request
       by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of
       imprisonment   (and   may   impose  a   term   of
       probation or supervised release with or without
       conditions that does not exceed the unserved
       portion of the original term of imprisonment),
       after considering the factors set forth in
       section 3553(a) to the extent that they are
       applicable, if it finds that—

           (i) extraordinary and compelling               reasons
           warrant such a reduction;

           (ii) the defendant is at least 70 years of
           age, has served at least 30 years in
           prison, pursuant to a sentence imposed
           under section 3559(c), for the offense or
           offenses   for   which  the  defendant  is
           currently imprisoned, and a determination
           has been made by the Director of the

                                   2
   Case 2:13-cr-00073-MHT-SRW Document 202 Filed 11/20/20 Page 3 of 3




          Bureau of Prisons that the defendant is
          not a danger to the safety of any other
          person or the community, as provided under
          section 3142(g);

    and that such a reduction is consistent with
    applicable policy statements issued by the
    Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A) (italics added).                 Greene has

not shown that he has filed a request for compassionate

release with the warden of his facility and that 30

days have lapsed since then, or that he has exhausted

all available administrative appeals.

    DONE, this the 20th day of November, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   3
